NUMBER 13-00-022-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI
____________________________________________________________________


ROBERT A. PROCTOR,							Appellant,


v.

THE STATE OF TEXAS,							Appellee.

____________________________________________________________________


On appeal from the 24th District Court of DeWitt County,

Texas.
____________________________________________________________________


O P I N I O N

Before Justices Hinojosa, Castillo, and Amidei(1)
Opinion by Justice Hinojosa

	In accordance with a plea bargain agreement, appellant, Robert A.
Proctor, pleaded guilty to the offense of retaliation.  The trial court found
appellant guilty and assessed his punishment at ten years
imprisonment and a $10,000 fine.  By a single point of error, appellant
contends his plea of guilty was involuntarily made because it was the
result of ineffective assistance of counsel.  We dismiss for want of
jurisdiction.

A.  Background
	On December 13, 1999, pursuant to a plea bargain agreement,
appellant appeared before Visiting Judge Antonio Cantu to enter a plea
of guilty to the offense of retaliation.  When Judge Cantu asked
appellant about the voluntariness of his plea, appellant stated: "I am not
guilty -- I am pleading guilty for the public."  After his counsel spoke
with appellant off the record, Judge Cantu asked appellant if he was
pleading guilty because he was guilty.  Appellant responded, "Yes, sir." 
The judge then asked if he was doing this out of fear, and appellant
responded, "Yes, sir."  Appellant further stated:

This is the sickest day of my life.  I'm charged with two
offenses that I'm both innocent of, but I have no money to
take care of myself with. . . . I'm not going to get a fair trial
with a court appointed lawyer.


As the questioning continued, appellant once again said he would take
the guilty plea.  As Judge Cantu tried to clarify appellant's plea,
appellant stated, "What I'm telling you is, I would rather be just
dismissed into eternity right now because this is worse than murdering
somebody and especially being innocent."  Judge Cantu refused to take
the plea and set appellant's case for trial on the jury docket.

	On December 21, 1999, appellant appeared before Judge
Whayland Kilgore to enter a guilty plea pursuant to the same plea
bargain agreement.  During this hearing, appellant did not proclaim his
innocence.  Appellant stated that he was freely and voluntarily entering
a plea of guilty and that he understood the nature of his plea.  Judge
Kilgore accepted appellant's guilty plea, found him guilty, and, pursuant
to the plea bargain agreement, assessed his punishment at 10 years
imprisonment and a $10,000 fine.

B.  Jurisdiction
	Before we reach the merits of this case, we must address the
State's contention that this Court lacks jurisdiction to consider this
appeal.  Because appellant appeals from a judgment rendered on a plea
of guilty pursuant to a plea bargain agreement, and the punishment
assessed did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant, we must consider the
threshold issue of whether appellant's notice of appeal is sufficient to
confer jurisdiction on this Court.

	The record shows that appellant filed only a general notice of
appeal.  Thus, appellant failed to comply with the specific notice
requirements of Texas Rule of Appellate Procedure 25.2(b)(3).  See Tex.
R. App. P. 25.2(b)(3).

	We have previously held that this Court has jurisdiction to hear a
challenge to the voluntariness of a guilty plea, even if the appellant files
a general notice of appeal.  See Marshall v. State, 28 S.W.3d 634, 637
(Tex. App.--Corpus Christi 2000, no pet.); Perez v. State, 28 S.W.3d
627, 632 (Tex. App.--Corpus Christi 2000, no pet.) (holding that this
doctrine, first espoused in Flowers v. State, 935 S.W.2d 131, 143 (Tex.
Crim. App. 1996) survived the 1997 amendments to the rules of
appellate procedure).  However, the Texas Court of Criminal Appeals
has recently held that when an appellant fails to comply with the extra-notice requirements of Rule 25.2(b), the court of appeals lacks
jurisdiction to consider the appeal, even for voluntariness issues.  See
Cooper v. State, No. 1100-99, slip. op. at 12, 2001 Tex. App. LEXIS 25,
at *16  (Tex. Crim. App. April 4, 2001) (holding that Flowers doctrine
did not survive the amendment of the rules of appellate procedure and
that Rule 25.2(b) does not permit the voluntariness of a plea to be
raised on appeal, unless the trial court has granted permission for an
appeal).(2)
	Accordingly, we conclude that this Court does not have
jurisdiction to address appellant's claims of ineffective assistance of
counsel, despite appellant's contention that his guilty plea was
involuntarily made.

	We dismiss this appeal for want of jurisdiction


							FEDERICO G. HINOJOSA

							Justice


Publish.  Tex. R. App. P. 47.3.


Opinion delivered and filed this

the 26th day of April, 2001.


1. Former Justice Maurice Amidei, assigned to this Court by the Chief Justice of
the Supreme Court of Texas pursuant to Tex. Gov't Code Ann. § 74.003 (Vernon
1998).
2.  We note that appellant waived his right to appeal as part of his plea bargain
agreement,  see Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000), and the
record contains no evidence that the trial court granted permission for an appeal.